DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on 8/3/20 and the amendment of claims has been entered.  

Status of the claims
Applicant's election with traverse of Group I and the peptide, Pal-K(P)HG-OH was previously acknowledged.  
In the reply filed 6/25/20, Applicants amended claim 33, 35 and cancelled claim 34. 
Claims 38-39 and 50-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim.
Claims 33, 35-37 and 40-49 read on the elected Group I and elected species and are under consideration. 


Claim Rejection-Withdrawn
	The rejection of claims 33, 34, 36 and 44-45 under 35 U.S.C. 102(a)(1) as being anticipated by Yasutake et al. (“Reactivity of human leukocytes elastase and porcine pancreatic elastase toward peptide 4-nitroanilides containing model desmosine residues, Evidence that human leukocytes elastase is selective for cross-linked regions of elastin” Biochemistry, 1981; Jun 23; 20(13); 3675-79-Abstract) is withdrawn due to amendment of claim 33. 

Response to Arguments
Applicant’s arguments with respect to references above have been considered but are moot because the rejections are withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 35-37,  40-43, 45 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is indefinite because the limitations and variables of Formula I are unclear. The claim recites that the peptidic compound is from 2 to 10 amino acids (in the main chain), however if n is 4 and m is 4, the length of the compound is only 9 amino acids. Therefore, a peptide could be 10 amino acids, meeting the limitation of “2-10 amino acids in the main chain” but not meet the limitations of n is 0-4 and m is 0-4. The limitations are internally inconsistent. In addition, n and m cannot be 0 at the same time in order to meet the limitation of “2 to 10 amino acids in the main chain” The claim should be amended to recite “wherein n and m cannot be 0 at the same time” or the like.  
Claims 35-37, 40-43, 45 and 49 are rejected for depending on the rejected claim 33. 


Claim Rejections - 35 USC § 102-Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



	The rejection of claims 33, 35, 40-42 and 44-45 under 35 U.S.C. 102(a)(1) as being anticipated by Shemyakin (“Primary structure determination of peptides and proteins by Mass spec” 1968) is maintained. 
	Shemyakin teaches peptides N-substituted peptides Dec-Gly-Ser-Orn(Pyr)-OMe (Table 10, p. 324), that meet the limitations of 2 to 10 amino acids, AA* is Orn, Pyr grafted by a peptidic bond on the nitrogen of the lateral chain, n is 2, m is 0, AA is Gly and Ser, X is decanoic acid and C is OMe. Therefore, the peptide of Shemyakin meets the structural limitations of claims 33, 35, 40-42, 44-45. 

Response to Arguments
Applicant's arguments filed 6/25/20 have been fully considered but they are not persuasive. The Applicants argue the Shemyakin peptides identified do not anticipate or render obvious amended claim 33.
This argument is not persuasive because Shemyakin also teaches a peptide that meets the limitations of amended claim 33. Please see the rejection above. For this reason, the rejection is maintained. 

 
Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The rejection of claims 33,35 and 40-45 under 35 U.S.C. 103 as being unpatentable over Shemyakin in view of Lim et al. (“Site specific fatty acid conjugation to prolong protein half-life in vivo”; J Control Release 2013 Sep. 10: 170(2); 219225) is maintained. 
The teachings of Shemyakin is presented above. The peptide of Shemyakin are conjugated to decanoic acid. Shemyakin does not teach conjugation to palmitic acid, however the teachings of Lim et al. cure these deficiencies. 
Lim et al. teach that a single palmitic acid conjugated to a protein enhanced the proteins serum half-life and did not cause a significant reduction in function (Abstract). Lim et al. teach the results indicate that the site specific fatty acid conjugation is a very promising strategy to prolong protein serum half-life without comprising the protein s folded structure and activity (Abstract). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the peptide of Shemyakin et al. by conjugation to a fatty acid, such as palmitic acid to improve the half-life of the peptide. A person of ordinary skill in the art would be motivated to modify the peptide because Lim et al. teach that palmitic acid conjugation improved half-life while not comprising the tertiary structure and function of the protein. There is a reasonable expectation of success given that modification of peptides with fatty acids is routine in the art. The modifications are so routine that they are commercially available. 
Response to Arguments
Applicant's arguments filed 6/25/20 have been fully considered but they are not persuasive. The Applicants argue that Lim does not cure the deficiencies of Shemyakin.  
This argument is not persuasive because Shemyakin also teaches a peptide that meets the limitations of amended claim 33. Please see the rejection above. For this reason, the rejection is maintained. 



The rejection of claims 33, 35, 40-42, 44-45 and 49 under 35 U.S.C. 103 as being unpatentable over Shemyakin in view of Think Peptides (<http://www.thinkpeptides.com/peptidesolubility.html> March 27, 2009) is maintained.  
The teachings of Shemyakin is presented above in detail. The reference does not teach the peptide in a physiologically acceptable buffer. However, the teachings of Think Peptides cure this deficiency.
Think Peptides teaches different buffers for peptides. Think Peptides teaches that if peptides are to be used in cellular assays, the peptides should be diluted in a physiological buffer for use (8th para.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to optimize the buffer for a peptide solution. One would be motivated to optimize the buffer to a physiological buffer for use in cellular assays or in vivo studies. There is a reasonable expectation of success give that buffers are known in the art and it is routine to optimize the buffer based on the intended use of the peptides. 
			
Response to Arguments
Applicant's arguments filed 6/25/20 have been fully considered but they are not persuasive. The Applicants argue that Think Peptides does not cure the deficiencies of Shemyakin.  
This argument is not persuasive because Shemyakin also teaches a peptide that meets the limitations of amended claim 33. Please see the rejection above. For this reason, the rejection is maintained. 

Allowable Subject Matter
Claims 46-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The peptides of claims 46-48 are free of the art. There was no art found that disclosed the claimed peptides, wherein the lysine was modified by Pro, Pyr or Hyp.

Conclusion
No claims are allowed. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                            
/TARA L MARTINEZ/Examiner, Art Unit 1654